Citation Nr: 0404822	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-10 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1960 to 
December 1963. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Portland, 
Oregon, which denied the veteran's claim seeking entitlement 
to service connection for cervical spine condition.  In July 
2001, the RO also denied both the veteran's claim for 
individual unemployability and his claim for nonservice-
connected pension.

In September 2003, the veteran appeared and testified at a 
personal hearing, before a Decision Review Officer.  A 
transcript of that hearing is of record.   

The Board will first address the issue of service connection 
for a cervical spine disability.  

Then, in the REMAND portion of this decision, the Board will 
address the issues of entitlement to a TDIU, and entitlement 
to nonservice-connected pension benefits.
For the reasons set forth below, these two issues will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.







FINDINGS OF FACT

1.	The veteran's cervical spine disorder began many years 
after service.

2.	The veteran did not have an injury or disease involving 
the cervical spine in service.  


CONCLUSION OF LAW

Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. 
§ 1131, 5107 (West Supp. 2002), 38 C.F.R. § 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's December 1960 enlistment examination report 
indicated a clinically normal neck, clinically normal upper 
extremities, and a clinically normal spine, other 
musculoskeletal.  In June 1961, service treatment records 
showed that the veteran had a low back strain.  From July 
1961 through October 1961, the veteran complained of pain in 
the lower part of his back.  In October 1962, the veteran 
complained of pain in the small of his back after lifting 
weights, and the impression noted was lumbosacral strain.  In 
October 1963, he complained of pain in the center of his 
back.  In November 1963, he indicated pain in the low back on 
sitting and sometimes walking and jumping, but there was no 
radiating pain.  The impression was lumbosacral strain and 
muscle spasms.    

The veteran's November 1963 separation exam report indicated 
a clinically normal neck, clinically normal upper 
extremities, and a clinically normal spine, other 
musculoskeletal.  According to the veteran's medical history 
report at the time, he never had and did not presently have 
any bone, joint or other deformity, and he characterized his 
present health as "good."  Apart from a notation of 
"defective vision, right," the medical history report 
stated "no other serious illness or injury."  

According to his March 1964 claim for service connection, the 
veteran stated that he injured his back in 1961.  In an April 
1964 VA examination, the veteran complained of constant low 
backache since his discharge from service, aggravated by 
bending or lifting, and particularly by prolonged sitting.  
The veteran stated that three months into his service, he 
strained his back after lifting a 600 pound motor with the 
help of two other men.  He had been having back trouble ever 
since that incident.  The examiner noted very mild 
paravertebral tenderness at the level of 
L4-L5.  The diagnoses was strain, chronic, lumbosacral, mild 
(history).

In a May 1964 rating decision, service connection was granted 
for the veteran's back condition.  A non-compensable 
evaluation was given, effective December 13, 1963.  The 
veteran's lumbosacral strain was noted on the rating 
decision.

The veteran was treated by private physician Dr. J. P. in 
October 1985.  The veteran complained of pain on his right 
side, with radiating pain up into the shoulder and neck.  
Prior to this pain on his right side, he experienced fever, 
sweats, chills and a temperature of 104.  The assessment was 
viral syndrome.   

In March 1986, treatments records from private physician by 
Dr. R. A. indicated that the veteran had muscle spasms in the 
low back.  In May 1986, the veteran reported that two to 
three weeks ago, he reached over to unlock a door, and heard 
a pop in his neck.  He stated that his neck had been hurting 
on and off since that time.  In August 1986, the veteran 
tried to lift a compressor and his back tightened up and he 
could hardly move afterwards.  The next day, the veteran 
reported low back pain.  In April 1987, records showed that 
the veteran fell on some ice in January 1987 and landed on 
his right side.  The veteran subsequently reported low back 
pain for about the next week of April 1987.  In April 1989, 
the veteran reported neck and left shoulder pain, and stated 
that his neck felt better the next day.  



According to November 1994 medical records from Dr. R. A., 
the veteran stated that he slipped in the bath tub and hit 
the top of his shoulders.  As a result, his neck felt stiff 
and sore.  The next day, while his upper back and neck were a 
little stiff, the veteran said overall he felt much better.  

In March 1995, the veteran was evaluated by Dr. R. A. for 
right shoulder and neck problems.  The veteran had hit his 
head on a ladder while getting into his truck.  He indicated 
that it was not a significant blow, but that he started 
developing pain over his right cervical area, and the pain 
radiated down his right arm.  The veteran reported at that 
time that he had no previous problems with his neck.  The 
veteran indicated that he had intermittent problems for at 
least 30 years with his lower back.  X-rays indicated diffuse 
degenerative changes of the cervical spine, with some 
discogenic disease at C5-C6 and C6-C7.

In September 1996, the veteran was treated by Dr. R. A. 
following an accident.  The veteran stated that he was 
working on an electric pump when he touched a wire and was 
shocked as a result.  He was knocked backwards, and he hit 
his mid-back on a piece of equipment.  He injured his mid-
back and neck.  Since that time, the veteran reported 
shoulder pain, and pain in his neck with slight headaches.    

In May 2000, Dr. R. A. submitted a statement indicating that 
in September 1984, the veteran came to his office for 
treatment of low back pain.  The physician further stated 
that he had been treating the veteran over the last 16 years 
for headaches, pain in his shoulders and pain in his neck.  

In May 2000, the veteran requested service connection for 
neck pain that had continued to bother him since injuring his 
lower back in service, in 1961.  The veteran further stated 
that he had seen and continued to see several doctors and 
chiropractors, all of whom said that the veteran's neck 
injuries probably started or were incurred a number of years 
ago.  The veteran stated that he was certain that his neck 
problems began after his injury in service in 1961.  In May 
2000, the veteran also requested nonservice-connected pension 
benefits, and an increased evaluation for his service-
connected low back disability. 

In May 2000, private physician Dr. M. H. stated that the 
veteran underwent a decompressive cervical laminectomy that 
month.  He had severe compression of his spinal cord and 
nerve roots.  

Private physician Dr. J. P. submitted treatment records in 
October 2000.  In February 1988, the veteran reported that he 
had fallen on some ice about one month ago, and experienced 
back discomfort.  The veteran stated that the discomfort was 
mostly in the low back with radiation into the right buttock.

The veteran received a VA examination in November 2000.  The 
veteran's C-file and medical records were not available at 
the time of examination.  The veteran stated that he had low 
back pain since his back injury in 1961 while in service.  In 
November 1999, the veteran stated that he stopped doing 
manual work because of cervical and lumbar pain.  It was hard 
for him to bend over and lift objects.  In 1997, the veteran 
started having back spasms in the lumbar area.  This had 
occurred about every three months.  The stated that he had 
some cervical pain while in service and that it got worse a 
year or two after his discharge.  In the past 20 years, he 
had experienced more cervical pain.  In February 2000, his 
cervical pain was worse than his lumbar pain.  He had an 
operation on his back.  There was disc protrusion found at 
three levels.  Postoperatively, he experienced a different 
pain in the lower cervical area.  There was postoperative 
residual numbness in his right index finger.  He no longer 
used a cervical collar at the time of his exam.

Upon examination in November 2000, a well-healed scar was 
noted in the cervical area.  Regarding the cervical area, 
flexion was 40 and extension was 35.  Lateral flexion was 35 
right and 40 to the left.  Rotation was 35 right and 50 to 
the left.  He was not tender over the spine at any place.  
The examiner's impression was low back pain with radicular 
symptoms, and postoperative cervical spine.  According to the 
examiner's report, the veteran stated that his cervical pain 
symptoms started during service, and that he was seen for 
this pain while in service.  The examiner concluded that the 
veteran's cervical pain symptoms originally began while in 
the service, but his cervical pain was not secondary to the 
lumbar spine pain.

In January 2001, evaluation of the veteran's service-
connected lumbosacral strain was increased to 20 percent, 
effective May 15, 2000.

In a statement dated February 2001,  the veteran's ex-wife 
indicated that from 1962 to 1985, the veteran had back, neck, 
right shoulder and right leg problems.  While the veteran was 
in service, he told his ex-wife that he had injured his back 
in boot camp.  In another letter dated February 2001, the 
veteran's other ex-wife indicated that from 1986 to 1999, the 
veteran had back, neck, right shoulder and right leg 
problems.  The veteran told her that he had injured his back 
and neck in boot camp, in 1961.  During their marriage from 
1986 to 1999, she applied ointments and heat, and massaged 
his neck and back and observed his back and neck pain.  In 
addition, a February 2001 statement from the veteran's 
friend, Mr. C. R., indicated that the veteran had pain in his 
neck, shoulder, right arm, fingers and back since 1985.  

In March 2001, the veteran was given an additional VA 
examination.  The exam was a follow-up to his prior November 
2000 VA exam, and was performed by the same examiner who 
conducted the November 2000 exam.  Upon review of the 
veteran's file, the examiner could find no record of the 
veteran having been seen for cervical problems while in 
service.  The examiner stated that the veteran was only seen 
for low back problems during service.  Upon examination, the 
veteran was observed as having the same kind of lumbar back 
pain as in November 2000, but it was more frequent.  The 
examiner's impression was low back pain.

According to his August 2002 substantive appeal, the veteran 
stated that his entire spine was injured at the time that he 
injured in lower back, in 1961 during service.  He had neck 
pain and upper back pain at that time, but the lower back was 
the more painful and treatment was concentrated on the lower 
back.  He indicated that his treatment for the lower back 
made the neck and shoulder pain feel better.

In September 2002, the veteran's ex-wife submitted a 
statement indicating that the veteran had severe lower back 
pain for as long as she knew him.  His back injury occurred 
in service after he lifted a heavy piece of equipment.  The 
veteran's 
ex-wife recounted the veteran taking medication, visiting 
service physicians and having sleepless nights due to his 
back pain.
In January 2003, the veteran was treated by private physician 
Dr. N. D.  The veteran reported neck pain and pain radiating 
into the shoulder blades, with weakness in the neck and right 
arm weakness.  The diagnosis was changes of prior 
laminectomies at the C3-C7 levels.  The central spinal canal 
was well decompressed despite the presence of multilevel disk 
herniations.  Right neural foraminal stenosis was evident, 
most notably at the C3-4 and C4-5 level.  There were also 
features of a right lateral intraforaminal disk herniation at 
the C7-T1 level.

In January 2003, the veteran was treated by private physician 
Dr. P. M.  The veteran complained of neck pain as well as 
right upper extremity pain and left upper extremity 
discomfort involving his triceps area, lateral forearm, and 
his fifth digit.  Evaluation indicated severe spinal canal 
compromise and spinal cord compression at the C3-4 and C4-5 
level.  Right C7-T1 far lateral disc herniation was also 
present.  In January 2003, private physician Dr. M. H. 
indicated spinal cord and disc herniation findings similar to 
those of Dr. P. M.

In September 2003, the veteran testified at a personal 
hearing before a Decision Review Officer.  The veteran stated 
that while lifting a large cooling tower in service, he and 
several other men dropped the tower by accident.  He injured 
his back and hit his head and neck on the tower machine.  He 
had a knot on his head as a result.  The veteran stated that 
his lower back was hurting the worst at that time, so he did 
not think about his neck pain too much.  It was two or three 
years after leaving the service that his neck started to hurt 
badly.  The veteran stated that his first treatment for his 
neck problems was around 1968, but he could not locate the 
treatment records because the treating physician had passed.  
The veteran indicated that private physician Dr. J. P. had 
been treating his neck problems since 1974.  The veteran 
denied any other injuries to his neck, besides his service 
injury to his neck.  The veteran stated that he had trouble 
with his neck since his neck injury in service.  The veteran 
denied any neck or back problems prior to entering service.  





In October 2003, the veteran was given a VA examination for 
his back.  Upon physical examination, lumbar range of motion 
was measured flexion 80 degrees.  Extension 25 degrees.  
Lateral bending 15/15.  In the standing position, there was 
no real lower back tenderness.  Diagnosis was chronic low 
back pain, spinal stenosis L3-S1, and status post cervical 
procedures times two.

Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
In this case, there was a procedural irregularity in the 
development of the claim.  The veteran was not provided with 
the information required under VCAA until after the RO's 
initial decision on this claim.  However, as a result of the 
ongoing development of the claim, this procedural 
irregularity did not result in prejudice to the claimant.  
The veteran was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claim was 
re-adjudicated in October 2003.  





In September 2002, the RO sent the veteran a letter providing 
the notices required under VCAA.  In the letter of September 
2002, the RO explained the information and evidence needed to 
substantiate his claim of service connection for a cervical 
spine disability, with specific references to the need to 
provide medical reports showing an event in service causing 
injury and showing a relationship between his current 
disability and an injury in service.  The letter also 
explained what portion of the evidence and information would 
be obtained by VA, noting, for example, that VA would attempt 
to obtain such things as medical records, employment records, 
and records of other Federal agencies.  With regard to the 
claimant's responsibilities in the development of the claim, 
the letter of September 2002 explained that the claimant 
needed to provide VA with such information as the names and 
addresses of persons and agencies having records relevant to 
the claim, along with a statement of the approximate time 
frames of the records.  Finally, the claimant was asked to 
tell VA about any information or evidence he wanted VA to try 
to get for him.  Thus, the letter of September 2002, as well 
as several other documents sent to the claimant during the 
course of the development of the claim, provided notices as 
required under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in September 2002, or over one 
year after the RO initially decided the case.  Both 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require 
that information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than a year after September 2002, and the veteran 
participated in that development.  In the 13 months following 
September 2002, several important items of evidence were 
added to the record, including private medical records, 
Social Security records, and a transcript of the veteran's 
hearing before a Decision Review Officer.  In October 2003, 
the RO reviewed this evidence, re-adjudicated the claim, and 
sent the claimant a supplemental statement of the case.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have met.  At this point, there is no 
reasonable possibility that further development would aid in 
the substantiation of the claim.  For this reason a remand 
for further development is not required.

II.	Service connection for a cervical spine disability.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002).  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d). 

In this case, the question that must be answered regarding 
the veteran's claim is whether any current cervical spine 
disorders are related to service.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).  



As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  
The Court has rejected the "treating physician rule," which 
holds that opinions of a claimant's treating physician are 
entitled to greater weight than opinions from medical experts 
who have not treated a claimant. Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).

The evidence shows that the veteran has current cervical 
spine disorders.  X-rays from March 1995 indicated diffuse 
degenerative changes of the cervical spine, with some 
discogenic disease at C5-C6 and C6-C7.  In May 2000, the 
veteran underwent a decompressive cervical laminectomy, as he 
had severe compression of his spinal cord and nerve roots.  
In January 2003, evaluation of the veteran indicated severe 
spinal canal compromise and spinal cord compression at the 
C3-4 and C4-5 level.  Right neural foraminal stenosis was 
evident most notably at the C3-4 and C4-5 level.  The central 
spinal canal was well decompressed despite the presence of 
multilevel disk herniations.  There were also features of a 
right lateral intraforaminal disk herniation at the C7-T1 
level.  However, the evidence does not show that such 
cervical spine disorders are related to an injury in service.  

The veteran claims that his cervical spine disorders are 
related to a neck injury he sustained in service.  In 
particular, the veteran describes an injury that occurred 
while he and other men were lifting a large cooling tower in 
service.  When some of the men dropped the tower, the veteran 
injured his back and claimed that he also hit his head and 
neck on the tower.  He had a knot on his head as a result.  
However, the service medical records are devoid of any 
references to treatment of a neck problem or disorder in 
service.  At separation, the veteran's spine and neck was 
evaluated as normal.  Also, the medical evidence of record 
does not show that the veteran was treated for neck pain 
until October 1985.  
There is some evidence that linked the veteran's cervical 
pain to his service.  At the veteran's November 2000 VA 
examination, the examiner concluded that the veteran's 
cervical pain symptoms originally started while in service.  

However, more weight is given the veteran's subsequent March 
2001 VA examination because it was based on review of the 
veteran's record.  The March 2001 exam was conducted as a 
follow-up to the November 2000 VA exam.  It was also 
conducted by the same examiner who conducted the November 
2000 VA exam.  During the November 2000 exam, the examiner 
noted that the veteran's 
C-file and medical record were not available for review at 
that time.  However, the examiner indicated that he reviewed 
the veteran's chart at the March 2001 exam.  Based on the 
evidence reviewed, the examiner stated at the March 2001 exam 
that he could find no record of the veteran having been seen 
for cervical problems in service.  Therefore, as the March 
2001 exam was based on the objective evidence and not solely 
on the veteran's contentions that his cervical pain began in 
service, the Board attaches more weight to the March 2001 
exam conclusion that the veteran was not seen for cervical 
problems in service.       

To the extent that the November 2000 VA medical opinion cited 
above might be construed as offering an opinion that the 
cervical spine disorder is due to service, this medical 
opinion is based on an inaccurate factual premise - the 
service medical records do not show treatment for cervical 
spine problems.  They do not show that the veteran received 
treatment for a neck injury in service.  Thus, it is 
determined that the November 2000 medical opinion does not 
have probative value regarding the question of whether the 
veteran injured his cervical spine in service or not.  
Reonal v. Brown, 5 Vet.App. 458 (1993).

The fact that no cervical spine disorder was found at 
separation coupled with the lack of service medical records 
for a cervical spine injury combines to outweigh the 
veteran's contentions.  As the veteran is not a combat 
veteran, 38 C.F.R. § 3.304 (d) is not for application to show 
that the veteran injured his cervical spine or neck in 
service.  In short, the evidence does not adequately 
demonstrate that it is at least as likely as not that the 
veteran's current cervical spine disorders resulted from an 
injury incurred in service. 
In addition, while the veteran contends that his neck 
problems began after his injury in service in 1961, he is not 
a physician and is not competent to provide evidence 
requiring medical expertise.  He is not competent to link his 
current cervical disorders to a claimed injury in service.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim of service connection for a cervical spine disability 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.  


REMAND

The veteran filed a claim in May 2000 for nonservice-
connected pension benefits, and also filed a claim in 
February 2001 for a total disability rating based on 
individual unemployability (TDIU) under 38 C.F.R. § 4.16.  
The RO denied both of the veteran's claims in the July 2001 
rating decision.

In December 2001, the veteran submitted a Notice of 
Disagreement (NOD), and asked for reconsideration of the 
above-denied claim of entitlement to nonservice-connected 
pension benefits, and the above-denied claim of entitlement 
to a TDIU.  In March 2002, the veteran submitted a second NOD 
requesting re-consideration for his claim for nonservice-
connected pension benefits.  In this second NOD, the veteran 
also indicated that he was totally unable to work and was 
informed that he was unemployable.  As the veteran has filed 
a timely NOD with the agency of original jurisdiction, the 
Board is required to remand these issues to the RO for 
issuance of a Statement of the Case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Therefore, under the circumstances, this case is REMANDED for 
the following action:

A Statement of the Case should be issued 
concerning the veteran's claim of 
entitlement to nonservice-connected 
pension benefits, and the veteran's claim 
for entitlement to a TDIU.  If, and only 
if, the veteran completes his appeal by 
filing a timely substantive appeal on 
either of the aforementioned issues should 
the claims file be returned to the Board.  
See 38 U.S.C.A. § 7104(a) (West 2002).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



